DETAILED ACTION
Election/Restriction
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-20, 23-25, 26, 27, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harding (U.S. Pub. No. 2008/0200325).
Regarding claim 16: Harding discloses a dunnage converter for converting a stock material into a relatively less dense dunnage product, comprising a converting chute (Fig. 1; via the shown chute upstream the feeding assembly 44), a powered feed assembly for feeding a stock material (Fig. 1; via feeding assembly 44), and an output chute (Fig. 1; via 22), wherein the converging chute is upstream of the powered feed assembly (Fig. 1; via shown chute upstream of feeding assembly 44), the feed assembly draws the stock material through the converging chute from a converging inlet that is spaced from the feed assembly to an outlet adjacent the feed assembly, see for example (Fig. 1; via feeding assembly 44 drawing material 14), the converging inlet having a dimension that is greater than a largest dimension of the outlet (Fig. 1; via the diameter of the inlet of the chute upstream of the feed assembly is larger than the outlet); wherein the converging chute includes an opposed top wall and bottom wall, and a first portion and a second portion downstream of the first portion, wherein the first portion has a first distance between the opposing top and bottom walls and the second portion has a second distance between the opposing top and bottom walls, wherein the first distance is smaller than 


    PNG
    media_image1.png
    488
    752
    media_image1.png
    Greyscale



Harding does not specify that the output chute’s walls have a minimum distance 
There-between of no more than about 32 mm adjacent the outlet opening.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to 
Regarding claim 17: Harding does not specify that the output chute (via 60) has a length of about 150 mm to about 200 mm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Harding’s output chute to have a length of about 150 mm to about 200 mm, since it has been held that where the general conditons of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18: Harding does not suggest that the outlet opening generally has a height of about 87 mm and a width of about 25 mm to about 32 mm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Harding’s outlet opening to have a height of about 87 mm and a width of about 25 mm to about 32 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 19: the output chute is substantially continuous from the feed members to the outlet opening, see for example (Fig. 1; via output chute 22, substantially continuous form the feed members 44 to the outlet opening of discharging 20);

	Regarding claim 23: wherein the converter has a housing that defines a path for sheet stock material to pass the powered feed assembly to the output chute, see for example (Fig. 1; via the shown housing/frame of the apparatus);
	Regarding claim 24: a converging chute upstream (Fig. 1; via forming assembly 42; “forming assembly 42 turns lateral portions of the sheet stock material inwardly to shape the strip of dunnage”), of the powered feed assembly (feed assembly 44), the converging chute having a first pair of opposed side walls that generally converge towards each other in a downstream direction and a second pair of opposed top and bottom walls that interconnect the side walls, see for example (Fig. 1; via the shown walls of converter 42; “forming assembly 42 turns lateral portions of the sheet stock material inwardly to shape the strip of dunnage”).
	The office further notes that such claimed converging chute with opposed walls that converge towards each other, is old and well known in the art, see for example (U.S. Pat. No. 6,210,310, Fig. 20; via 692).
	Regarding claim 25: Harding may not suggest that the top and bottom walls of the converging chute define a constriction adjacent an upstream end of the chute where the top and bottom walls gradually converge toward each other to define a minimum distance therebetween of no more than about 30 mm.   However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Harding’s converging chute where the top and bottom walls gradually converge toward each other to define a minimum 
	Regarding claim 26: wherein the converging inlet generally has a width of about 80 cm, see for example (Fig. 1; via inlet of the shown converging chute upstream of feeding assembly 44);
	Regarding claim 27: wherein the major dimension of the converging inlet is orthogonal to the major dimension of the outlet opening, see for example (Fig. 1; via the inlet & outlet of the chute upstream of the feeding assembly).  
 	Regarding claim 31: an inlet of the outlet chute is adjacent the feed assembly, (via outlet chute 22 adjacent feed assembly 44).

Claims 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harding (U.S. Pub. No. 2008/0200325) in view of Manley (U.S. Pat. No. 6,210,310).
Regarding claim 28: Harding does not disclose the top wall includes an upper protrusion at the first section and the bottom wall includes a lower protrusion, wherein a portion of the upper protrusion and a portion of the lower protrusion are aligned to define the first distance.  However, Manley discloses similar converter with protrusion portions at the upper and lower walls, see for example (Figs. 3-6; via 90 with the shown protruding portions 102, 104, 97 and/or Fig. 17-21 different embodiment shows different set of protrusions on the converting chute).
Therefore, it would have been obvious to one having ordinary skill in the art, at the invention was made to have modified Harding’s converging chute, by having one with 
Regarding claim 29: Manley discloses that the upper protrusion is a hemi-cylindrical shape, wherein the lower protrusion is a hemi-cylindrical shape, see for example (Figs. 4 & 5; via 103 & 104);
Regarding claim 30: Manley discloses that the lower protrusion defines a lower upstream edge of the converging inlet, see for example (Figs. 3-6 and/or Figs. 17-21).
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-20, 23-25, 26, 27, and 31 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited arts of record suggest the claimed output chute with its opening positioned downstream of the feeding assembly in the dunnage forming apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731